Exhibit 99.1 Freddie Mac Structured Pass-Through Certificates (SPCs), Series K-720 FREMF 2015-K720 Mortgage Trust Multifamily Mortgage Pass-Through Certificates, Series 2015-K720 Report To: Federal Home Loan Mortgage Corporation J.P. Morgan Securities LLC J.P. Morgan Chase Commercial Mortgage Securities Corp. 13 October 2015 Report of Independent Accountants on Applying Agreed-Upon Procedures Federal Home Loan Mortgage Corporation 8200 Jones Branch Drive McLean, Virginia 22102 J.P. Morgan Securities LLC J.P. Morgan Chase Commercial Mortgage Securities Corp. 383 Madison Avenue New York, New York 10179 Re:Freddie Mac Structured Pass-Through Certificates (SPCs), Series K-720 FREMF 2015-K720 Mortgage Trust Multifamily Mortgage Pass-Through Certificates, Series 2015-K720 We have performed the procedures enumerated in Attachment A, which were agreed to by the addressees of this report (the “Specified Parties”), solely to assist Freddie Mac Structured Pass-Through Certificates (SPCs), Series K-720 (the “SPC Trust”), FREMF 2015-K720 Mortgage Trust (the “Underlying Trust,” together with the SPC Trust, the “Trust”) and J.P. Morgan Securities LLC (“JP Morgan”), on behalf of J.P. Morgan Chase Commercial Mortgage Securities Corp. (the “Depositor”) in evaluating the accuracy of certain information with respect to a portfolio of multifamily mortgage loans (the “Mortgage Loans”) relating to the Freddie Mac Structured Pass-Through Certificates (SPCs), Series K-720 and FREMF 2015-K720 Mortgage Trust Multifamily Mortgage Pass-Through Certificates, Series 2015-K720 securitization transaction. This agreed-upon procedures engagement was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants. The sufficiency of the procedures is solely the responsibility of the Specified Parties. Consequently, we make no representation regarding the sufficiency of the procedures described in Attachment A, either for the purpose for which this report has been requested or for any other purpose. The procedures performed and our associated findings are included in Attachment A. Page 2 of 3 For the purpose of the procedures described in this report, Federal Home Loan Mortgage Corporation (“Freddie Mac”), on behalf of the Trust and Depositor, provided us with the following information: a. Certain electronic data files (the “Data Files”) that are described in Attachment A, b. Electronic copies of the loan files for the Mortgage Loans, which contain various source documents (the “Source Documents”) relating to the Mortgage Loans and the mortgaged properties that secure the Mortgage Loans, c. A list of characteristics on the Data Files (the “Compared Characteristics”), which are listed on Exhibit 1 to Attachment A, that Freddie Mac, on behalf of the Trust and Depositor, instructed us to compare to information contained on the Source Documents, d. A list of characteristics on the Data Files (the “Recalculated Characteristics”), which are described in Attachment A, that Freddie Mac, on behalf of the Trust and Depositor, instructed us to recalculate using information on the Data Files, e. A list of characteristics on the Data Files (the “Provided Characteristics”), which are listed on Exhibit 2 to Attachment A, on which Freddie Mac, on behalf of the Trust and Depositor, instructed us to perform no procedures, f. A draft of the FREMF 2015-K720 Mortgage Trust preliminary information circular (the “Draft Preliminary Information Circular”) and g. Instructions, assumptions and methodologies, which are described in Attachment A. The procedures in Attachment A were limited to comparing or recalculating certain information that is further described in Attachment A. The Trust and Depositor are responsible for the Data Files, Source Documents, Provided Characteristics, Draft Preliminary Information Circular and the determination of the instructions, assumptions and methodologies that are described herein. We were not requested to perform and we have not performed any further procedures than those listed in Attachment A with respect to the preparation or verification of any of the information set forth on the Data Files. We have not verified, and we make no representation as to the accuracy, completeness or reasonableness of the information on the Source Documents, Draft Preliminary Information Circular or any other information provided to us by Freddie Mac, on behalf of the Trust and Depositor, upon which we relied in forming our findings. Accordingly, we make no representation and express no opinion as to: (a) the existence of the Mortgage Loans, (b) questions of legal or tax interpretation and (c) the accuracy, completeness or reasonableness of any instructions, assumptions and methodologies provided to us by Freddie Mac, on behalf of the Trust and Depositor, that are described in this report. We undertake no responsibility to update this report for events and circumstances occurring after the date hereof. We were not engaged to, and did not, conduct an examination to express an opinion or a review to express a conclusion in accordance with attestation standards established by the American Institute of Certified Public Accountants on any of the items referred to herein. Accordingly, we do not express such an opinion or conclusion. Had we performed additional procedures, other matters might have come to our attention that would have been reported to you. Page 3 of 3 The agreed-upon procedures described in this report were not conducted for the purpose of: a. Satisfying any criteria for due diligence published by a nationally recognized statistical rating organization (a “rating agency”) or b. Making any findings with respect to: i. Whether the origination of the Mortgage Loans conformed to, or deviated from, stated underwriting or credit extension guidelines, standards, criteria, or other requirements, ii. The value of the collateral securing the Mortgage Loans, iii. Whether the originators of the Mortgage Loans complied with federal, state or local laws or regulations or iv. Any other factor or characteristic of the Mortgage Loans that would be material to the likelihood that the issuer of the certificates that are secured by the Mortgage Loans will pay interest and principal in accordance with applicable terms and conditions. This report is intended solely for the use of the Specified Parties and is not intended to be and should not be used by anyone other than the Specified Parties. It is not intended to be and should not be used by any other person or entity, including investors and rating agencies, who are not identified in the report as Specified Parties, but who may have access to this report as required any law or regulation. /s/ Ernst & Young LLP 13 October 2015 Attachment A Page 1 of 5 Procedures we performed and our associated findings 1.We obtained from Freddie Mac, on behalf of the Trust and Depositor: a. An electronic data file (the “Preliminary Data File”) that Freddie Mac, on behalf of the Trust and Depositor, indicated contains information on the Mortgage Loans as of 1 November 2015 (the “Cut-Off Date”) and b. A record layout and decode table related to the Preliminary Data File. For each Mortgage Loan on the Preliminary Data File, we compared the Compared Characteristics shown on Exhibit 1 to Attachment A, as shown on the Preliminary Data File, to the corresponding information on copies of the Source Documents indicated on Exhibit 1 to Attachment A, subject only to the qualifications and exceptions stated in the notes to Exhibit 1 to Attachment A and the next paragraph in this Item 1. The Source Document(s) that we were instructed by Freddie Mac, on behalf of the Trust and Depositor, to use for each Compared Characteristic are indicated on Exhibit 1 to Attachment A. Where more than one Source Document is listed for a Compared Characteristic, Freddie Mac, on behalf of the Trust and Depositor, instructed us to note agreement if the value on the Preliminary Data File for the Compared Characteristic agreed with the corresponding information on at least one of the Source Documents that are listed for such Compared Characteristic on Exhibit 1 to Attachment A. We performed no procedures to reconcile any differences that may exist between various Source Documents for any of the Compared Characteristics listed on Exhibit 1 to Attachment A. 2. As instructed by Freddie Mac, on behalf of the Trust and Depositor, we adjusted the information on the Preliminary Data File to correct all the differences we noted in performing the procedures described in Item 1., and provided a list of such differences to Freddie Mac. The Preliminary Data File, as so adjusted, is hereinafter referred to as the “Updated Data File.” 3. Subsequent to the procedures described in Items 1. and 2. above, we received an electronic data file from Freddie Mac, on behalf of the Trust and Depositor (the “Final Data File,” which together with the Preliminary Data File comprise the Data Files), that Freddie Mac, on behalf of the Trust and Depositor, indicated contains information on the Mortgage Loans as of the Cut-Off Date. Using information on the: a. Final Data File and b. Updated Data File, we compared each Compared Characteristic on Exhibit 1 to Attachment A, all as shown on the Final Data File, to the corresponding information on the Updated Data File and found such information to be in agreement. Attachment A Page2 of 5 4.Using the: a. First Payment Date and b. Maturity Date of each Mortgage Loan, both as shown on the Final Data File, we recalculated the “Loan Term (Original)” of each Mortgage Loan. We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. 5.Using the: a. First Payment Date, as shown on the Final Data File, and b. First payment date that a payment of principal and interest is due, as shown on the applicable Source Document, of each Mortgage Loan (except for the Interest Only Loans (as defined in Note 11 of Exhibit 1 to Attachment A), which are described in the succeeding paragraph of this Item 5.), we recalculated the “IO Period” of each Mortgage Loan (except for the Interest Only Loans). We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. For the Interest Only Loans, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use the “Loan Term (Original)” value on the Final Data File for the “IO Period” characteristic. 6. Using the “First Payment Date” of each Mortgage Loan, as shown on the Final Data File, we recalculated the “Seasoning” of each Mortgage Loan as of the Cut-Off Date. We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. 7.Using the: a. Original Loan Amount, b. Gross Interest Rate and c. Monthly Debt Service Amount (Amortizing) of each Mortgage Loan (except for the Interest Only Loans, which are described in the succeeding paragraph of this Item 7.), all as shown on the Final Data File, and assuming each Mortgage Loan has a fixed level monthly payment, we recalculated the “Amortization Term (Original)” of each Mortgage Loan (except for the Interest Only Loans). We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. For the Interest Only Loans, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “0” for the “Amortization Term (Original)” characteristic. Attachment A Page3 of 5 8.Using the: a. Seasoning, b. IO Period and c. Amortization Term (Original) of each Mortgage Loan (except for the Interest Only Loans, which are described in the succeeding paragraph of this Item 8.), all as shown on the Final Data File, we recalculated the “Amortization Term (Remaining)” of each Mortgage Loan (except for the Interest Only Loans). We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. For the Interest Only Loans, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “0” for the “Amortization Term (Remaining)” characteristic. 9.Using the: a. Seasoning and b. Loan Term (Original) of each Mortgage Loan, both as shown on the Final Data File, we recalculated the “Loan Term (Remaining)” of each Mortgage Loan. We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. 10.Using the: a. Original Loan Amount, b. Accrual Basis, c. Seasoning, d. IO Period, e. First Payment Date, f. Maturity Date, g. Gross Interest Rate and h. Monthly Debt Service Amount (Amortizing) of each Mortgage Loan, all as shown on the Final Data File, we recalculated the balance of each Mortgage Loan as of the Cut-Off Date (the “Cut-Off Date Loan Amount”) and as of the “Maturity Date” of each Mortgage Loan (the “Maturity Balance”), assuming all scheduled payments of principal and/or interest on the Mortgage Loans are made and that there are no prepayments or other unscheduled collections. We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. For the purpose of this procedure, Freddie Mac, on behalf of the Trust and Depositor, instructed us to: a. Ignore differences of $1 or less, b. Recalculate the “Maturity Balance” as the principal amount that is scheduled to be paid on the “Maturity Date” after the principal component (if any) that is included in the scheduled payment that is due on the “Maturity Date” is applied to the principal balance of each Mortgage Loan. Using the “Cut-Off Date Loan Amount” of each Mortgage Loan, as shown on the Final Data File, we recalculated the “% of Cut-Off Date Pool Balance” of each Mortgage Loan. We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. 12.Using the: a. Monthly Debt Service Amount (Amortizing), b. 3rd Most Recent NCF, c. 2nd Most Recent NCF and Attachment A Page4 of 5 d.Most Recent NCF of each Mortgage Loan, as applicable, all as shown on the Final Data File, we recalculated the: i.3rd Most Recent DSCR (NCF), ii.2nd Most Recent DSCR (NCF) and iii.Most Recent DSCR (NCF) of each Mortgage Loan. We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. 13.Using the: a.Primary Servicing Fee, b.Master Servicing Fee, c.Trustee Fee, d.Master Servicing Surveillance Fee and e.Surveillance Fee of each Mortgage Loan, all as shown on the Final Data File, we recalculated the “Administration Fee Rate” of each Mortgage Loan. We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. 14.Using the: a.Gross Interest Rate and b.Administration Fee Rate of each Mortgage Loan, both as shown on the Final Data File, we recalculated the “Net Mortgage Interest Rate” of each Mortgage Loan. We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. Attachment A Page5 of 5 15.Using: a. Information on the Final Data File and b. The applicable calculation methodologies and assumptions described the Draft Preliminary Information Circular, we recalculated the: i.% of Cut-Off Date Pool Balance, ii.Cut-Off Date LTV, iii.Cut-Off Date Balance/Unit, iv.Maturity LTV, v.UW NCF DSCR and vi.UW NCF DSCR (IO) of each Mortgage Loan. We compared this recalculated information to the corresponding information on the Final Data File and found such information to be in agreement. For the purpose of this procedure, we were instructed by Freddie Mac, on behalf of the Trust and Depositor, to round the “Cut-Off Date LTV” and “Maturity LTV” characteristics to the nearest 1/10th of one percent and the “UW NCF DSCR” and “UW NCF DSCR (IO)” characteristics to two decimal places. Exhibit 1 to Attachment A Page 1 of 11 Compared Characteristics and Source Documents Property Information: Characteristic Source Document(s) Property Name Appraisal Report, Investment Brief, Engineering Report Street Address Appraisal Report Property City Appraisal Report County Appraisal Report, USPS Website Property State Appraisal Report Zip Code Appraisal Report, USPS Website Property Type Appraisal Report Property Subtype Appraisal Report Year Built Engineering Report, Appraisal Report Year Renovated Engineering Report, Appraisal Report Elevator (Y/N) Engineering Report, Appraisal Report Legal Non-Conforming (Y/N) Zoning Summary Management Company Management Agreement, Loan Agreement Third Party Information: Characteristic Source Document(s) Appraisal Firm Appraisal Report Appraised Value Appraisal Report Appraisal Valuation Date Appraisal Report FIRREA Eligible (Y/N) Appraisal Report Engineering Firm Engineering Report Engineering Report Date Engineering Report Immediate Repairs Cost Estimate Engineering Report Replacement Reserves Cost Estimate per Year Engineering Report Environmental Firm Phase I Environmental Report Phase I Environmental Report Date Phase I Environmental Report Phase II Recommended (Y/N) Phase I Environmental Report Phase II Performed (Y/N) (see Note 1) Phase II Environmental Report Phase II Environmental Report Date (see Note 1) Phase II Environmental Report Environmental Cost to Cure (Phase I plus Phase II) Phase I Environmental Report, Phase II Environmental Report Earthquake Zone 3 or 4 (Y/N) Seismic Report, Engineering Report PML Report Required (Y/N) (see Note 2) Seismic Report, Engineering Report Seismic Firm (see Note 2) Seismic Report Seismic Report Date (see Note 2) Seismic Report PML (%) (see Note 2) Seismic Report Exhibit 1 to Attachment A Page 2 of 11 Multifamily Information: (see Note 3) Characteristic Source Document(s) Total Units Rent Roll, Appraisal Report Unit of Measure Rent Roll, Appraisal Report Monthly Rent Per Unit (see Note 4) Rent Roll Occupancy As of Date Rent Roll Occupancy % (see Note 5) Rent Roll Tenant Concentration Type Investment Brief, Appraisal Report % of Tenant Concentration Investment Brief, Appraisal Report Condo Ownership (% or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Investment Brief, Commercial Tenant Information: Characteristic Source Document(s) # Units – Commercial Rent Roll, Appraisal Report Amount Sq. Ft - Commercial Rent Roll, Appraisal Report, Commercial Lease % of NRI from Commercial Rental Income Investment Brief Insurance Information: (see Note 6) Characteristic Source Document(s) Property Insurance Coverage (Y/N) Property Insurance Certificate, Form 1133, Multifamily Insurance Compliance Report Terrorism Insurance (Y/N) Property Insurance Certificate, Form 1133, Multifamily Insurance Compliance Report Liability Insurance Coverage (Y/N) Liability Insurance Certificate, Form 1133, Multifamily Insurance Compliance Report Windstorm Insurance (Y or N or N/A) (see Note 7) Property Insurance Certificate, Form 1133, Multifamily Insurance Compliance Report Flood Insurance (Y/N) (see Note 8) Property Insurance Certificate, Form 1133, Multifamily Insurance Compliance Report Seismic Insurance if PML >20% (Y/N) (see Note 9) Property Insurance Certificate, Form 1133, Multifamily Insurance Compliance Report Environmental Insurance (Y/N) Environmental Insurance Certificate, Multifamily Loan and Security Agreement Exhibit 1 to Attachment A Page 3 of 11 Underwriting Information: (see Note 3) Characteristic Source Document(s) 3rd Most Recent Financial End Date Investment Brief 3rd Most Recent EGI Investment Brief 3rd Most Recent Expenses Investment Brief 3rd Most Recent NOI Investment Brief 3rd Most Recent NCF Investment Brief 2nd Most Recent Financial End Date Investment Brief 2nd Most Recent EGI Investment Brief 2nd Most Recent Expenses Investment Brief 2nd Most Recent NOI Investment Brief 2nd Most Recent NCF Investment Brief Most Recent Financial End Date Investment Brief Most Recent EGI Investment Brief Most Recent Expenses Investment Brief Most Recent NOI Investment Brief Most Recent NCF Investment Brief UW EGI Investment Brief UW Expenses Investment Brief UW NOI Investment Brief Underwritten Annual Reserves Investment Brief UW NCF Investment Brief Borrower/Principal Information: Characteristic Source Document(s) Borrowing Entity Promissory Note, Multifamily Loan and Security Agreement, Mortgage/Deed of Trust Entity Type Promissory Note, Multifamily Loan and Security Agreement, Mortgage/Deed of Trust State of Organization Promissory Note, Multifamily Loan and Security Agreement,Mortgage/Deed of Trust Delaware Statutory Trust (Y/N) Promissory Note, Multifamily Loan and Security Agreement, Mortgage/Deed of Trust Borrower Or Principal Prior Bankruptcy (Y/N) FRE Form 1115 Single Purpose Borrowing Entity / Single Asset Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Borrowing Entity Tenants In Common (Y/N) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Borrower Organizational Documents Bad Boy Indemnitor / Guarantor Guaranty Agreement Recourse (Y/N) Promissory Note, Guaranty Agreement Exhibit 1 to Attachment A Page 4 of 11 Borrower/Principal Information: (continued) Characteristic Source Document(s) Recourse Description Promissory Note, Guaranty Agreement Environmental Carveout (Y/N) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Guaranty Agreement Environmental Indemnitor (Name or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Guaranty Agreement Fraud Carveout (Y/N) Promissory Note, Guaranty Agreement Misapplication of Rent and Insurance Proceeds Carveout (Y/N) Promissory Note, Guaranty Agreement Voluntary Bankruptcy Carveout (Y/N) Promissory Note, Guaranty Agreement Waste Carveout (Y/N) Promissory Note, Guaranty Agreement Mortgage Loan Information: Characteristic Source Document(s) Loan Purpose (Acquisition, Refinance) Settlement Statement, Investment Brief Freddie Mac Loan Number Promissory Note, Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Originator Promissory Note, Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Seller/Servicer (see Note 10) Promissory Note, Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Note Date Promissory Note Original Loan Amount Promissory Note Gross Interest Rate Promissory Note Loan Amortization Type Promissory Note Monthly Debt Service (IO) (see Note 11) Promissory Note Monthly Debt Service Amount (Amortizing) (see Note11) Promissory Note First Payment Date Promissory Note Payment Date Promissory Note Maturity Date Promissory Note Rate Type Promissory Note Accrual Basis Promissory Note Late Charge Grace Period Promissory Note Prepayment Provision (see Note 12) Promissory Note, Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Partial Defeasance Permitted (Y/N) Promissory Note, Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Title Vesting (Fee/Leasehold/Both) Title Policy Lien Position Title Policy Ground Lease Rent Ground Lease Ground Lease Maturity Date Ground Lease Ground Lease Expiration Date w/ Extensions Ground Lease Cash Management (Description or N/A) (see Note 13) Cash Management Agreement, Lockbox Agreement Lockbox (Y/N) (see Note 14) Cash Management Agreement, Lockbox Agreement Exhibit 1 to Attachment A Page 5 of 11 Mortgage Loan Information: (continued) Characteristic Source Document(s) Additional Financing In Place (existing) (Yes/No) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Mezzanine Note, Mezzanine Loan Intercreditor Agreement, Subordinate Financing Agreement Assumption Fee Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Additional Financing Amount (existing) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Mezzanine Note, Mezzanine Loan Intercreditor Agreement, Subordinate Financing Agreement Additional Financing Description (existing) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Mezzanine Note, Mezzanine Loan Intercreditor Agreement, Subordinate Financing Agreement Future Mezzanine Debt (Y/N) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Future Supplemental Financing (Yes/No) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Future Supplemental Financing Description Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Substitution Permitted (Y/N) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Substitution Agreement Number of Properties Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Appraisal Report Multiproperty Collateral Release Price ($ or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Cross Collateralization Agreement Crossed Loans Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Cross Collateralization Agreement Crossed Collateral Release (Y or N or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Cross Collateralization Agreement Crossed Collateral Release Provisions (Description or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Cross Collateralization Agreement Independent Director (Y/N) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Non-Consolidation Opinion (Y/N) Non-Consolidation Opinion from Counsel Primary Servicing Fee (see Note 15) Exhibit A to Commitment Letter Servicer Name Exhibit A to Commitment Letter Reserve/Escrow Information: (see Notes 3 and 16) Characteristic Source Document(s) Tax Escrow - Current Balance ($ or N/A) Servicing Tape Tax Escrow (Initial) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement, List of All Escrow Accounts Held, Settlement Statement, Servicing Tape Tax Escrow (Monthly) Servicing Tape Insurance Escrow - Current Balance ($ or N/A) Servicing Tape Exhibit 1 to Attachment A Page 6 of 11 Reserve/Escrow Information: (continued) Characteristic Source Document(s) Insurance Escrow (Initial) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement, List of All Escrow Accounts Held, Settlement Statement, Servicing Tape Insurance Escrow (Monthly) Servicing Tape Environmental Reserve - Current Balance ($ or N/A) Servicing Tape Environmental Escrow Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement, List of All Escrow Accounts Held, Settlement Statement Environmental Reserve – Contractual Payment ($ or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Engineering Reserve - Current Balance ($ or N/A) Servicing Tape Engineering Escrow/Deferred Maintenance Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement, List of All Escrow Accounts Held, Settlement Statement Engineering Reserve – Contractual Payment ($ or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Replacement Reserve - Current Balance ($ or N/A) Servicing Tape Replacement Reserve (Initial) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement, List of All Escrow Accounts Held, Settlement Statement Replacement Reserve (Monthly) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Replacement Reserve – Contractual – Cap ($ or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Earnout Reserve Amount ($ or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement, Settlement Statement Earnout Reserve Description Escrow Agreement Other Reserve - Current Balance ($ or N/A) Servicing Tape Other Escrow (Initial) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement, List of All Escrow Accounts Held, Settlement Statement, Servicing Tape Other Escrow Reserve Description Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement, List of All Escrow Accounts Held Other Escrow (Monthly) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement, Servicing Tape Other Reserve – Contractual – Cap ($ or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Springing Reserve 1 Name Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Springing Reserve 1 Amount ($ or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Springing Reserve 1 Description Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Exhibit 1 to Attachment A Page 7 of 11 Reserve/Escrow Information: (continued) Characteristic Source Document(s) Springing Reserve 2 Name Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Springing Reserve 2 Amount ($ or N/A) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Springing Reserve 2 Description Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Beneficiary of Escrow & Reserve Interest Earnings Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Does Borrower Direct Investment of Escrow & Reserve Funds (Y/N) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Specify Accounts Where Borrower Directs Investment of Escrow/Reserve Funds Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Are Escrows/Reserves LOC or can be converted to LOC(Y/N) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Specify Accounts for Escrows/Reserves LOC Mortgage/Deed of Trust, Multifamily Loan and Security Agreement, Escrow Agreement Letter of Credit Amount Letter of Credit, Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Letter of Credit Description Letter of Credit, Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Additional Collateral Amount Settlement Statement, Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Additional Collateral Description Mortgage/Deed of Trust, Multifamily Loan and Security Agreemen Rent Stabilization Holdback (Y/N) Mortgage/Deed of Trust, Multifamily Loan and Security Agreement Exhibit 1 to Attachment A Page 8 of 11 Notes: 1. Freddie Mac, on behalf of the Trust and Depositor, instructed us to perform procedures on the “Phase II Performed (Y/N)” and “Phase II Environmental Report Date” characteristics only for Mortgage Loans, if any, that contained a phase II environmental report Source Document in the related loan file. 2. Freddie Mac, on behalf of the Trust and Depositor, instructed us to perform procedures on the “PML Report Required (Y/N),” “Seismic Firm,” “Seismic Report Date” and “PML (%)” characteristics only for Mortgage Loans with “Yes” for the “Earthquake Zone 3 or 4 (Y/N)” characteristic on the Preliminary Data File. If the “Earthquake Zone 3 or 4 (Y/N)” characteristic on the Preliminary Data File is “No,” Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “No” for the “PML Report Required (Y/N)” characteristic and “N/A” for the “Seismic Firm,” “Seismic Report Date” and “PML (%)” characteristics. 3.Freddie Mac, on behalf of the Trust and Depositor, instructed us to ignore differences: a.Of $1 or less for all “Multifamily Information” characteristics, b.Of $1 or less for all “Underwriting Information” characteristics and c.Of $5 or less for all “Reserve/Escrow Information” characteristics. 4. For the purpose of comparing the “Monthly Rent Per Unit” characteristic, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use: a.Market rents for vacant, model or “down” units, b.In-place rents plus employee concessions for manager/employee units and c.In-place rents for occupied units, all as shown on the rent roll Source Document. 5. For the purpose of comparing the “Occupancy %” characteristic, Freddie Mac, on behalf of the Trust and Depositor, instructed us to include model and manager/employee units as occupied and to include “down” units as vacant, all as shown on the rent roll Source Document. 6. For the purpose of comparing the “Insurance Information” characteristics, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use the property insurance certificate, environmental insurance certificate or liability insurance certificate Source Documents even if these certificates expired prior to the Cut-Off Date. Exhibit 1 to Attachment A Page 9 of 11 Notes: (continued) 7. Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “Yes” for the “Windstorm Insurance (Y or N or N/A)” characteristic if: a. Windstorm insurance is in place, as shown on the Form 1133 Ѕource Document or the multifamily insurance compliance report Ѕource Document and b. The property insurance certificate Ѕource Document does not contain a note which indicates that windstorm insurance is not in place. 8. Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “Yes” for the “Flood Insurance (Y/N)” characteristic if: a. There is flood insurance in place, as shown on the property insurance certificate Ѕource Document and b. Flood insurance is required, as shown on the Form 1133 Ѕource Document or the multifamily insurance compliance report Ѕource Document. If flood insurance is not required, as shown on the Form 1133 Ѕource Document or the multifamily insurance compliance report Ѕource Document, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “No” for the “Flood Insurance (Y/N)” characteristic, even if the property insurance certificate Ѕource Document indicates that flood insurance is in place. 9. Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “Yes” for the “Ѕeismic Insurance if PML >20% (Y/N)” characteristic if: a. The “PML (%)” characteristic on the Preliminary Data File is greater than or equal to 20%, b. Earthquake insurance is required, as shown on the Form 1133 Ѕource Document or the multifamily insurance compliance report Ѕource Document and c. Earthquake insurance is in place, as shown on the property insurance certificate Ѕource Document. If the “PML (%)” characteristic on the Preliminary Data File is less than 20% or is “N/A,” Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “No” for the “Ѕeismic Insurance if PML >20% (Y/N)” characteristic, even if the property insurance certificate Ѕource Document indicates that earthquake insurance is in place. For the purpose of comparing the “Ѕeller/Ѕervicer” characteristic, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use the “Originator” of the Mortgage Loan, as shown on the promissory note, mortgage/deed of trust or multifamily loan and security agreement Ѕource Documents. Exhibit 1 to Attachment A Page 10 of 11 Notes: (continued) 11.For: a. The Mortgage Loans on the Preliminary Data File for which the “Loan Amortization Type” characteristic on the Preliminary Data File is “Interest Only” (the “Interest Only Loans”) and b. The Mortgage Loans on the Preliminary Data File for which the “Loan Amortization Type” characteristic on the Preliminary Data File is “Partial IO” (the “Partial IO Loans”), all of which all have an “Accrual Basis” of “Actual/360,” as shown on the Preliminary Data File, Freddie Mac, on behalf of the Trust and Depositor, instructed us to recalculate the “Monthly Debt Service (IO)” characteristic as 1/12th of the product of: i.Original Loan Amount, ii.Gross Interest Rate and iii.365/360. For the purpose of this procedure, Freddie Mac, on behalf of the Trust and Depositor, instructed us to recalculate the “Monthly Debt Service (IO)” characteristic without regard to any adjustments for a leap year. For the Interest Only Loans, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use the “Monthly Debt Service (IO)” value on the Preliminary Data File for the “Monthly Debt Service Amount (Amortizing)” characteristic. For the Mortgage Loans on the Preliminary Data File for which the “Loan Amortization Type” characteristic on the Preliminary Data File is “Balloon,” Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “N/A” for the “Monthly Debt Service (IO)” characteristic. For the purpose of comparing the “Prepayment Provision” characteristic for Mortgage Loans which permit defeasance, as shown on the applicable Source Documents, Freddie Mac, on behalf of the Trust and Depositor, instructed us to include all “Payment Dates” that occurred on or prior to the Cut-Off Date in the lockout period regardless of whether the Mortgage Loan was actually in a lockout period on those “Payment Dates.” For the purpose of comparing the “Cash Management (Description or N/A)” characteristic, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use the following definitions: a. Hard – a cash management administration method where the tenants directly pay rents to the borrower or the management company who then deposits the rents into a lockbox account. Funds are then swept into a lender-controlled account. b. Springing – a cash management administration method where the tenants directly pay rents to the borrower or the management company who then deposits the rents into a lockbox account. Prior to a trigger event, the funds will be swept to a borrower-controlled account. Upon the occurrence of a trigger event, the funds will be swept to a lender-controlled account. Exhibit 1 to Attachment A Page 11 of 11 Notes: (continued) For the purpose of comparing the “Lockbox (Y/N)” characteristic, Freddie Mac, on behalf of the Trust and Depositor, instructed us to use “Yes” if a clearing account was set up at the origination of the Mortgage Loan, as shown on the cash management agreement or lockbox agreement Source Documents. Freddie Mac, on behalf of the Trust and Depositor, indicated that the “Primary Servicing Fee” characteristic on the Preliminary Data File is described in the Draft Preliminary Information Circular as the sub-servicing fee. For the purpose of comparing the “Reserve/Escrow Information” characteristics, the “Servicing Tape” Source Document provided by Freddie Mac, on behalf of the Trust and Depositor, is a Microsoft Excel file labelled “Distro K720 September 2015 Servicer Escrow Template.xlsx” that was provided on 25 September 2015. We performed no procedures to determine the accuracy, completeness or reasonableness of the instructions, assumptions and methodologies provided by Freddie Mac, on behalf of the Trust and Depositor, that are described in the notes above. Exhibit 2 to Attachment A Provided Characteristics Characteristic Master Servicing Fee Trustee Fee (see Note 1) Master Servicing Surveillance Fee Surveillance Fee Rental Subsidy Indicator (Y/N) Rental Subsidy Type Environmental Insurance Expiration Date Environmental Insurance Carrier (Name or N/A) Environmental Insurance Carrier Rating Environmental Insurance Coverage ($ or N/A) Terrorism Insurance Expiration Date Terrorism Insurance Carrier (Name or N/A) Terrorism Insurance Carrier Rating Terrorism Insurance Coverage ($ or N/A) Terrorism Insurance Deductible ($ or N/A) Property Insurance Expiration Date Property Insurance Carrier (Name or N/A) Property Insurance Carrier Rating Property Insurance Coverage ($ or N/A) Property Insurance Deductible ($ or N/A) Liability Insurance Expiration Date Liability Insurance Carrier (Name or N/A) Liability Insurance Carrier Rating Liability Insurance Coverage ($ per occurrence/$ aggregate or N/A) Liability Insurance Deductible ($ or N/A) CDCR (Combined DCR) CLTV (Combined LTV) Borrower Principal Borrower/Principal Liquid Assets Borrower/Principal Net Worth Bankruptcy Description (Chapter # or N/A) Related Borrower Loans Notes: 1. Freddie Mac, on behalf of the Trust and Depositor, indicated that the “Trustee Fee” of “0.0014%” per annum for each Mortgage Loan on the Preliminary Data File is comprised of a certificate administrator fee of 0.0010% per annum and a trustee fee of 0.0004% per annum. 2. We performed no procedures to determine the accuracy, completeness or reasonableness of the Provided Characteristics.
